         Case 1:19-cv-11750-MKV Document 12 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                          DOCUMENT
                                                       ELECTRONICALLY FILED
 SCHERON MCDOWELL,                                     DOC #:
                                                       DATE FILED: 9/30/2020
                        Plaintiff,

                    -against-
                                                            19-cv-11750 (MKV)
 NEW YORK CITY DEPARTMENT OF
                                                                  ORDER
 EDUCATION, SOJOURNER WELCH-
 DAVID, TERESA PETERS, and
 ELIZABETH STEWART,

                       Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the parties shall submit a joint status letter to the Court

within five days after the mediation concludes.

SO ORDERED.
                                                  _________________________________
Date: September 30, 2020                          MARY KAY VYSKOCIL
      New York, NY                                United States District Judge
